Title: From Alexander Hamilton to Aaron Ogden, 11 July 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York July 11, 1799
          
          I will not require the discharge of the four men you mention. There are cases where for very special reasons relaxations of the rule may be considered as not inconsistent with its main intent.
          As to the Hollander, who has served an apprenticeship in this Country, though I think the peculiarity of the situation forms a very natural exception to the principle of excluding foreigners; yet I do not conceive think it proper to give my sanction till I shall have had that of the Secretary of War.
          I should not fear that a discretion to deviate from the regulations in particular instances would be misused by you; but the precedent would either lead to a latitude of application not expedient or to the charge of undue partiality. You will therfore please to report specially any cases which may occur that in your opinion render exceptions adviseable.
          I am thinking of a plan for the separate employment of all Soldiers who on account of desertion may have subjected themselves to corporal punishment.
          You will send the men of Capt Thompsons Company to Fort Jay. The practice is to let men of this description undergo a Trial, the issue of which is some very moderate punishment, in consideration of the surrender. It is not deemed expedient to dispense altogether with punishment.
          With great consideration I am Sir Yr. Obed Serv
          
            A Hamilton
          
          Col Ogden
        